DENSON, J.
The court committed no error in refusing to entertain an oral demurrer to the warrant. The rules of pleading do not admit of oral demurrers, and it is impracticable to get such demurrers in a record on appeal.
The affidavit, and not the warrant, is the pleading in the case Avhich shows the charge against the defendant. It is the foundation of the prosecution, and upon it defendant should be tried. So there is no force in the objection made by the defendant to going to trial, based on a variance between the affidavit and warrant.
No reversible error Avas committed, by the court in rulings on the evidence.
We cannot say the evidence does not afford an inference of the guilt of the defendant. Therefore the general affirmative charge was well refused to defendant.
Affirmed.
Tyson, C. J., and Haralson and Simpson, JJ., concur.